DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Russ US 2008/0200299.
Regarding claim 1, Russ discloses a power extraction for a gas turbine engine, see multispeed gearbox for low spool driven auxiliary component, comprising: a low spool transmission 42; and a low spool accessory gearbox 143 comprising: a generator 64, and a dual clutch transmission 160 coupled between the low spool transmission and the generator. 
Regarding claim 8, Russ discloses a gas turbine engine 10, comprising a high spool 24 and a low spool 14; a high spool transmission, see fig. 4, the line between the gearing and element 64 on the HP spool, mechanically coupled to the high spool; a low spool transmission 38, 44 mechanically coupled to the low spool; and a low accessory gearbox 43 comprising a generator 64 and a dual clutch transmission 43 coupled between the low spool transmission and the generator.  

Claim(s) 16-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Linet et al. US 2007/0130959.
Regarding claim 16, Linet discloses an apparatus, the normal operation of which yields the method of forming a power extraction system for a gas turbine engine comprising coupling a low spool transmission to a low spool of the gas turbine engine; coupling a dual clutch transmission to the low spool transmission, the DCT comprising: a first clutch; a first transmission shaft operationally coupled to the first clutch and including a first gear; a second clutch; a second transmission shaft operationally coupled to the second clutch and including a second gear; and a countershaft including a first counter gear configured to engage the first gear and a second counter gear configured to engage the second gear; and rotationally coupling an output gear of the countershaft to an input gear of an accessory of a low accessory gearbox. Referring to claims 1-2 in the rejection of Linet, in view of Russ, below, Linet, discloses all elements as identified therein including the counter shaft output gear connected to an AGB gearbox 9 and accessory ACC 3; ACC4, see para. [0028].
Regarding claim 17, referring to claim 10 below, Linet discloses all elements. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 4-12, 14-15, 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Linet in view of Russ.
Regarding claim 1, Linet discloses a power extraction for a gas turbine engine, see title system for driving accessory machines of a double-bodied turbine engine, comprising: a low spool transmission 5; and a low spool accessory gearbox 6, 9 comprising: an accessory, ACC 4, ACC5, and a dual clutch transmission 61 coupled between the low spool transmission and the accessory, see para. [0029], the gearbox 6 is a double coupling element 61 having at least two ratios 63, 65.  While Linet discusses the accessory machines can include generators, see para. [0004], Linet does not expressly state that the low spool is driving an electric generator.
 Russ teaches a dual clutch transmission, i.e. a double coupling element, connected to an LP shaft and a generator 64. Russ teaches that a generator is typically driven by the HP shaft; however, due to the increase in power demand, LP shaft generators are desirable. See para. [0002]. Because the LP spool speed range is significantly higher than the LP, a DCT is desirable to extract electric power and accessory power in a cost effective and efficient manner. See para. [0003].
It would have been obvious to an ordinary skilled worker to provide an electrical generator on the LP shaft of Linet as ACC 4, ACC5, as taught by Russ, in order to provide additional electricity to meet the higher power demands of modern aircraft. Supra. 

    PNG
    media_image1.png
    534
    921
    media_image1.png
    Greyscale

Regarding claim 2, Linet further discloses the DCT comprises a first clutch, clutch A, a first transmission shaft, the line coupled to the gear 65, operationally coupled to the first clutch and including a first gear at 65, a second clutch, clutch B, a second transmission shaft, the line coupled to the gear 63, operationally coupled to the second clutch and including a second gear at 63, and a countershaft 7 including a first counter gear, the gear attached to 65, configured to engage the first gear 65, and a second counter gear, the gear attached to 63, configured to engage the second gear at 63.
Regarding claim 4, Linet further discloses an output gear 9 of the countershaft is configured to drive a rotation of an input shaft to the generator. See para. [0028], the output shaft 7 drives accessory machines ACC3, ACC4 via a fixed gear train.
Regarding claim 5, Linet discloses all elements except the low spool transmission comprises a low tower shaft and a low lay shaft rotationally coupled to the low tower shaft, wherein the low lay shaft forms an input of the DCT. Rather Linet shows a low tower shaft 5 directly attached to the DCT.
Russ teaches a low spool transmission comprising a low tower shaft 38 and a low lay shaft 44 coupled to the DCT so as to form the input to the DCT. The configuration of the low spool transmission allows the orientation of the ESG shaft to be parallel to the engine shaft whereas the orientation of Linet’s tower shaft provides the ESG shaft perpendicular to the engine shaft. Such orientations are known by ordinary skilled workers in order to fit the GT components within the aircraft nacelles, casings, etc. 
It would have been obvious to an ordinary skilled worker to provide a low spool transmission with a low tower shaft 38 and a low lay shaft 44 as taught by Russ, in the apparatus of Linet, in order to arrange the ESG parallel to engine axis. 
Regarding claim 6, Linet further discloses a high spool transmission 4 and a high accessory gearbox 8 including a first accessory, ACC1, ACC2, operationally coupled to the high spool transmission. 
	Regarding claim 7, Linet discloses all elements except for a high tower shaft and a high lay shaft rotationally coupled to the high tower shaft and wherein the high accessory gearbox comprises a gear train, the gear train including an input gear rotationally coupled to the high lay shaft. Rather Linet discloses a high tower shaft 4 connected directly to a gear box 8, that drives the accessories, ACC1, ACC2. See para. [0027]. 
	Referring to claim 5 above, Russ teaches a system having low and high pressure takeoffs having similar configurations, see fig. 4, where a more detailed connection is shown in fig. 3 having a tower shaft and a lay shaft. Thus, an ordinary skilled worker would recognize that the high spool would be connected in a similar manner, including tower and lay shafts. 
	It would have been obvious to provide the high spool transmission having a high tower shaft and a high lay shaft analogous to that of the low spool transmission discussed in claim 5, in the apparatus of Linet, as taught by Russ, for the same reasons discussed in claim 5. 
	Regarding claim 8, Linet, in view of Russ, discloses a gas turbine engine comprising a high spool 2 and a low spool 3; a high spool transmission 4 mechanically coupled to the high spool; a low spool transmission 5 mechanically coupled to the low spool; and a low accessory gearbox 6 comprising a generator, see Russ, element 64, and a dual clutch transmission 61 coupled between the low spool transmission and the generator. The obviousness of the combination is discussed in claim 1 above. 
	Regarding claim 9, referring to claim 2 above, Linet, in view of Russ, discloses all elements. 
	Regarding claim 10, Linet, in view of Russ, discloses a controller operationally coupled to the first clutch and the second clutch and a tangible, non-transitory memory configured to communicate with the controller, the tangible, non-transitory memory having instructions stored thereon that, in response to execution by the controller, cause the controller to perform operations (in other words, a computer) comprising: determining, by the controller a rotational speed of at least one of the low spool transmission or the low spool; and determining, by the controller, a desired gear ratio of the DCT based on the rotational speed of the at least one of the low spool transmission or the low spool. Linet teaches a control unit 20 (computer that is programmed) that receives signal Nbp representative of the low shaft and the low spool transmission, see para. [0011], and determines the desired gear ratio by the controller based on the speed, see paras. [0035]; [0041]. Russ teaches a similar configuration where controller 74 is controlled by a sensor 76 to adjust the clutches based on the speed of the low spool. See para. [0019]. 
Regarding claim 11, Linet, in view of Russ, discloses all elements including determining, by the controller, if the desired gear ratio of the dual clutch transmission matches a current gear ratio of the dual clutch transmission; commanding, by the controller, the first clutch to engage if the desired gear ratio of the DCT does not match the current gear ratio of the DCT; and commanding, by the controller, the second clutch to disengage if the desired gear ratio of the DCT does not match the current gear ratio of the DCT. Referring to claim 1 of Russ, the controller is programmed to command the actuator to engage the at least first and second clutches based upon which first and second rotational speeds corresponds to a desired rotational speed of the auxiliary component. Thus, the controller must inherently determine whether the gear ratio matches the speed of the DCT, and command the appropriate gear to be engaged which inherently requires a clutch to disengage and a clutch to engage, and vice versa.
	Regarding claim 12, Linet discloses wherein an output gear of the countershaft is configured to drive a rotation of an input shaft of the generator. See element 9, para. [0028]. 
	Regarding claims 14-15, referring to claims 5 and 7 above, Linet, in view of Russ, discloses all elements. 
	Regarding claim 18, referring to claim 11 above, Linet, in view of Russ, discloses all elements. 
	Regarding claim 19, both Linet and Russ discloses the determining, by the controller the rotational speed of the at least one of the low spool transmission or the low spool, where Linet teaches the determining comprises receiving, by the controller, a signal from a sensor configured to measure and operating condition of the gas turbine engine. See para. [0031]. Furthermore, Russ teaches a similar control configuration having a sensor 76 receiving speed and other information from the engine, i.e. an operating condition of the engine. See para. [0019]. 
	Regarding claim 20, referring to claim 1 above, Linet, in view of Russ, discloses the accessory is an ESG 64, see claim 1 above.  
	
Claims 3 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Linet, in view of Russ as applied to claims 1-2 above, and further in view of Pels et al. US 2002/0033059.
Regarding claims 3 and 13, Linet, in view of Russ, discloses all elements except the DCT comprising a third gear mounted on the first transmission shaft and a fourth gear mounted to the second transmission shaft. Linet does teach at least two speed ratios are connected to the coupling, see para. [0013]; however, the number of ratios may be higher, see para. [0029]. 
Pels teaches a gearbox have a DCT, 5, 6, where each shaft attached to the clutches have multiple gears I-VI. The gears provide synchronization of speed to the electrical machine 10. See for example para. [0011].
It would have been obvious to provide a third and fourth gear, i.e. a total of at least four gears to the DCT of Linet, in view of Russ, as taught by Pels, in order to provide speed matching to the electrical machine, id., and because Linet discloses more gear ratios may be used. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERALD LUTHER SUNG whose telephone number is (571)270-3765.  The examiner can normally be reached on 9-5 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571) 272-4713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GERALD L SUNG/Primary Examiner, Art Unit 3741